        Case 1:20-cv-01217-JHR-KK Document 1 Filed 11/20/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

ANDREW LOVATO,

               Plaintiff,

 vs.                                                Case No.: 1:20-cv-1217

THE BOARD OF TRUSTEES OF LUNA
COMMUNITY COLLEGE,
LUNA COMMUNITY COLLEGE,
RICKY SERNA, in his individual capacity,
MATT CORDOVA, in his individual capacity, and
MIKE JARAMILLO, in his individual capacity,

               Defendants.



                                   NOTICE OF REMOVAL



       Pursuant to 28 U.S.C. §§ 1331, 1343, 1367, 1441 and 1446, defendants Ricky Serna, Matt

Cordova, Mike Jaramillo, Board of Trustees of Luna Community College, and Luna Community

College (collectively, the “Defendants”) give Notice of Removal to this Court of the civil action

filed in the Fourth Judicial District Court for the State of New Mexico, County of San Miguel:

Andrew Lovato v. The Board of Trustees of Luna Community College, Luna Community College,

Ricky Serna, in his individual capacity, Matt Cordova, in his individual capacity, Mike Jaramillo,

in his individual capacity; Cause No. D-412-CV-2020-00322, and as grounds therefor, state:
        Case 1:20-cv-01217-JHR-KK Document 1 Filed 11/20/20 Page 2 of 4




       1.      On September 18, 2020, Plaintiff filed a civil complaint (the “Complaint”) in the

Fourth Judicial District Court for the County of San Miguel in the State of New Mexico in Cause

No. D-412-CV-2020-00322 against the Defendants (the “State Court Action”). A copy of the

Complaint is attached as Exhibit A.

       2.      On September 23, 2020, summonses were issued to each of the Defendants. Copies

of the summonses in the State Court Action are attached as Exhibit B.

       3.      Defendant Ricky Serna received a copy of the summons and complaint by email on

October 23, 2020. Defendants Matt Cordova, Mike Jaramillo, Board of Trustees of the Luna

Community College, and Luna Community College were served with the Complaint and

summonses on November 2, 2020. Copies of returns of service filed in the State Court Action are

attached as Exhibit C.

       4.      All Defendants consent to the removal of this action and, therefore, there is

unanimity among all defendants in consenting to this removal.

       5.      Pursuant to 28 U.S.C. § 1446(b)(2)(B) and (C), the Notice of Removal is filed

within thirty (30) days after service of the Complaint on the Defendants.

       6.      Pursuant to 28 U.S.C. § 1446(d), copies of the Notice of Removal will be given to

all adverse parties and a copy of the Notice of Removal will be filed with the Clerk of the Fourth

Judicial District Court, County of San Miguel, State of New Mexico.

       7.      28 U.S.C. § 1441(a) permits removal by a defendant of “any civil action brought in

a State court of which the district courts of the United States have original jurisdiction…”. Federal

question jurisdiction exists in this matter pursuant to 28 U.S.C. § 1331 because Plaintiff asserts in
        Case 1:20-cv-01217-JHR-KK Document 1 Filed 11/20/20 Page 3 of 4




Count II of his Complaint that all of the Defendants violated Plaintiff’s rights protected by the

Fourteenth Amendment to the United States Constitution for which they are liable under 42 U.S.C.

§ 1983. Exhibit A, ¶¶ 19 – 52.

       8.      Accordingly, this action may be removed to this Court pursuant to 28 U.S.C. §

1441, 28 U.S.C. § 1446, and 28 U.S.C. § 1331.

       9.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the

state law claims asserted in the Complaint at Count I (Breach of Contract) and Count III (Violation

of the New Mexico Whistleblower Protection Act).

       10.     Pursuant to D.N.M. LR-Civ. 81.1(a), Defendants will file a certified copy of the

file in the State Court Action with the Court within twenty-eight days after filing the Notice of

Removal.

       11.     A Civil Cover Sheet is attached hereto as Exhibit D.

                                                     Submitted by:

                                                     COPPLER LAW FIRM, P.C.
                                                     645 Don Gaspar Avenue
                                                     Santa Fe, New Mexico 87505
                                                     (505) 988-5656
                                                     gcoppler@coppler.com

                                                     /s/ Gerald A. Coppler
                                                     Gerald A. Coppler
                                                     Attorneys for Defendants Ricky Serna, Matt
                                                     Cordova and Mike Jaramillo

                                                     and
          Case 1:20-cv-01217-JHR-KK Document 1 Filed 11/20/20 Page 4 of 4




                                                             QUIÑONES LAW FIRM LLC
                                                             1223 St. Francis Dr., Ste. C
                                                             Santa Fe, New Mexico 87505-4053
                                                             (505) 992-1515
                                                             (505) 992-1714 (fax)
                                                             quinoneslaw@cybermesa.com

                                                             /s/ Carlos M. Quiñones
                                                             Carlos M. Quiñones
                                                             Attorneys for Defendants the Board of
                                                             Trustees of the Luna Community College and
                                                             Luna Community College

                                               Certificate of Service

I HEREBY CERTIFY that on the 20th day of November, 2020, I filed the foregoing electronically
through the CM/ECF system, and I caused all counsel of record and parties pro se to be served by
electronic mail as follows:

Pia Gallegos
PIA GALLEGOS LAW FIRM
116 14th St., SW
Albuquerque, NM 87102
(505) 842-8484
pia@gallegoslaw.com

Steven K. Sanders
STEVEN K. SANDERS & ASSOCIATES LLC
820 Second St. NW
Albuquerque, NM 87102
(505) 243-7170
stevenksanders@aol.com
                                                             /s/ Gerald A. Coppler
GAC\PLEADING\3195376.2020-11-20 Notice of Removal Final
